Citation Nr: 0903530	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the reduction in rating from 30 percent to 10 
percent for postoperative residuals of a meniscectomy of the 
left knee with degenerative arthritis was proper.

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1988 to January 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006, June 2007, and April 2008 
rating determinations of the Department of Veterans Affairs 
(VA) Regional Offices (ROs) located in Cleveland, Ohio, and 
Columbia, South Carolina.  Following the May 2006 rating 
determination, the Columbia, South Carolina, RO assumed 
jurisdiction for all issues.  

In the May 2006 rating determination, the Cleveland RO 
reduced the veteran's disability evaluation for residuals of 
a left knee meniscectomy with degenerative arthritis from 30 
to 10 percent disabling.  

In June 2007, the Columbia RO denied service connection for a 
back disorder.  It denied service connection for a hip 
disorder in April 2008.  

The veteran also perfected an appeal with regard to the 
reduction in evaluation for a right knee disability from 10 
percent to noncompensable.  The RO subsequently restored the 
10 percent evaluation and in December 2007, the veteran wrote 
that this decision satisfied his appeal on that issue.

The veteran appeared at a hearing at the RO before the 
undersigned in December 2008.  

The issues of entitlement to service connection for back and 
hip disorders are remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  The 30 percent evaluation for postoperative residuals of 
a meniscectomy of the left knee with degenerative arthritis 
had been in effect for more than five years at the time of 
the May 2006 rating decision that decreased the evaluation 
for the left knee to 10 percent.

2.  The January 2006 rating decision that proposed the 
reduction, the May 2006 rating decision, the April 2007 
statement of the case, and the December 2007 supplemental 
statement of the case, do not reflect consideration of the 
provisions of 38 C.F.R. § 3.344.


CONCLUSION OF LAW

The reduction of the evaluation for postoperative residuals 
of a meniscectomy of the left knee with degenerative 
arthritis from 30 percent to 10 percent was void ab initio.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Reduction

The record shows that a 10 percent evaluation was assigned 
for a left knee meniscectomy in July 1996, with an effective 
date of February 1, 1996.  In a September 1999 rating 
determination, the RO increased the veteran's left knee 
disability evaluation from 10 to 20 percent and assigned an 
effective date of May 11, 1999.  In an April 2000 rating 
determination, the RO assigned a temporary total disability 
evaluation from December 29, 1999, to March 1, 2000, with a 
30 percent disability being assigned from March 1, 2000.  In 
a September 2003 rating determination, the RO assigned a 
temporary total disability evaluation from August 15, 2003, 
to January 1, 2004, and a 30 percent disability evaluation 
thereafter.  In a January 2004 rating determination, the RO 
continued the 30 percent disability evaluation for residuals 
of a left meniscectomy with degenerative arthritis.  

The RO proposed in a January 2006 rating determination to 
reduce the disability evaluation for the left knee from 30 to 
10 percent.  The veteran was informed of this proposal on 
February 17, 2006, and given 60 days to respond.  The 
evaluation was decreased in a May 2006 rating determination.  
The effective date of the reduction was August 1, 2006.  

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
38 C.F.R. § 3.344.  The United States Court of Appeals for 
Veterans Claims (Court) has consistently held that when a 
disability rating is reduced without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); see Brown v. Brown, 
5 Vet. App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. 
§ 3.344(a)(b).  These provisions provide that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  

Under 38 C.F.R. § 3.344(a)(b), the RO must find the 
following: (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the 
examination upon which the rating was originally based; (2) 
the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown; 5 Vet. App. 413, 419 (1993).

The provisions of 38 C.F.R. § 3.344(a)(b) provide certain 
procedural protections to the veteran in regards to 
reductions of rating evaluations.  The regulation is 
applicable if the evaluation was in effect more than five 
years at the time of the reduction in the May 2006 rating 
decision.

The veteran's left knee evaluation had been in effect for 
more than five years at the time of the proposed reduction.  
Clearly, the provisions of 38 C.F.R. § 3.344 apply in this 
instance.

Where a rating reduction was made without observance of law, 
the reduction must be vacated and the prior rating restored.  
Schafrath, 1 Vet. App. at 595.

The reduction is void because the provisions of 38 C.F.R. 
§ 3.344 were not considered.  The veteran was not given 
notice of 38 C.F.R. § 3.344 in the April 2007 statement of 
the case or the December 2007 supplemental statement of the 
case.  The decision to reduce was not in accordance with law 
because the RO did not make a finding that the VA examination 
used as a basis for the reduction was as full and complete as 
the examination on which the 30 percent rating was 
established.  There were also no findings that it was 
reasonably certain that the material improvement found would 
be maintained under the ordinary conditions of life.

Accordingly, the reduction was not proper, and the 30 percent 
evaluation for postoperative residuals of a meniscectomy of 
the left knee with degenerative arthritis is restored.  


ORDER

The reduction in evaluation for postoperative residuals of a 
meniscectomy of the left knee with degenerative arthritis was 
not proper, restoration of the 30 percent evaluation is 
granted effective August 1, 2006.


REMAND

In an April 2008 letter, the veteran indicated that he 
disagreed with the decisions denying service connection for 
hip and back disorders.  This statement meets the 
requirements for a notice of disagreement.  A statement of 
the case has not been issued as it relates to either of these 
issues.  The Board is required to remand the case for 
issuance of the statement of the case.  Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
issues of entitlement to service 
connection for back and hip disorders, 
decided in the June 2007 and April 2008 
rating determinations, respectively.  The 
issues should be certified to the Board 
only if a timely substantive appeal is 
received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


